DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment dated 07/06/2021 has been considered and entered.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3 – 6, 10 – 13, 15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ward et al. (US 2009/0093384) in view of Grolitzer et al. (US 6,391,984) and further in view of Fang et al. (US 2007/0254819)
In regards to claim 1, Ward teaches lubricants for industrial gears (title).  The lubricant comprises overbased detergent, antifoam agent selected from silicone or non-silicone agents, phosphorus containing acid, ester, or salt, an oil of lubricating viscosity and can contain other optional additives [0009 – 0017].  The lubricant reduces micropitting in industrial gears [0025].  The lubricating base oil are Group I to V oils or mixtures [0067].  The non-silicone antifoam agent can be copolymers of ethyl acrylate (C2) and 2-ethylhexyl acrylate (C8) [0057].  The foam inhibitor (antifoaming agent) is useful in the composition in amounts of from about 25 to about 1000 ppm or from about 50 ppm to about 750 ppm [0059].  Ward fails to teach the ratio of ethyl acrylate to ethylhexyl acrylate in the polyacrylate copolymer or the weight average molecular weight (Mw) of the polyacrylate copolymer as claimed.

It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the polyacrylate antifoaming agents of Grolitzer in the composition of Ward, as Ward allows for the use of such components as antifoaming agents in the composition.
Ward and Grolitzer combined teach the composition wherein the monomer can contain fluorinated monomers but does not particularly recite the fluorinated monomer of the claim.  Fang teaches acrylate copolymer based antifoam agents for lubricating oils which similarly comprises fluorinated acrylate polymers (abstract).  The fluorinated component are similarly used in minor amounts and are compounds that meets the claimed limitation [0005 – 0007].  
It would have been obvious for persons of ordinary skill in the art at the time the claims were filed to have used the acrylate copolymers of Fang and having the ratios of 2-ethylhexyl and ethyl monomers as discussed by Grolitzer as acrylate copolymers of Ward, as Ward allows for the use of such acrylate copolymer foam inhibitors in the composition.

In regards to claims 3 – 6, Ward, Grolitzer and Fang combined teach the composition having the monomers of the claims and in amounts overlapping the claimed range as previously discussed.  The monomers can contain a fluorinated monomer which would intrinsically be linear or branched.
In regards to claim 10, Ward, Grolitzer and Fang combined teach the composition having additives such as detergents etc., as previously stated.
In regards 11 – 13, 15, 17, Ward, Grolitzer and Fang teach the compositions which are useful for lubricating industrial gears and thus provides for use in mechanical component or driveline component such as gear or gear box, and wherein when the composition is used in the gear the method of lubricating such mechanical device and the use of the antifoam component in a composition for a mechanical device by supplying the composition to the device are intrinsically performed.  Ward teaches the use of the oil in a gear test which provided improvement in micropitting.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicants argues that the references of Ward and Fang teach the amounts of fluorinated acrylate that overlaps the claimed range, but are overcome by the demonstration of unexpected results.  The argument is not persuasive.
The inventive examples are not commensurate in scope with the claims.
The claims allow for use of from 400 to 1000 ppm (0.04 to 0.1%) of polyacrylate antifoam while the inventive examples require the polyacrylate antifoam to be present at from 0.001 to 0.04% of the composition which does not support the breadth of the claimed range at the upper limit.  The upper limit is critical because it is unclear if at higher concentrations the alleged superiority would be present over the comparative compositions.
The claims allow for the polyacrylate antifoam to comprise any of C4-C8 alkyl acrylate and of any C2-C3 alkyl acrylate while the inventive examples require acrylates specifically comprising 2-ethylhexyl (branched C8 alkyl) acrylate and ethyl (C2) acrylate which does not support the breadth of the claims.
While the claims allow for the presence of any suitable fluorinated acrylate having a molecular weight of at least 45,000 daltons at from 9 to 15% by weight and selected from the group consisting of 2,2,2-trifluoroethyl acrylate,Docket No. 4501-01 Preliminary Amendment July 6, 2021Page 71,1,1,3,3,-hexafluoroisopropyl acrylate, octafluoropentylmethacrylate, heptadecafluoroundecyl acrylate and tridecafluorooctyl acrylate, or 2,2,3,4,4,4-hexaflurobutyl acrylate, the inventive examples requires a specific fluorinated acrylate comprising 2,2,3,4,4,4-hexaflurobutyl acrylate or tridecafluorooctyl acrylate which does not support the breadth of the claims.
According to MPEP 716.02(d), the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).  Also, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  
The results are not persuasive.
Applicants allege that compositions having antifoam agents comprising fluoroacrylate monomers at from 9% and 15% provided greater improvement in antifoaming properties over compositions having from 0 to 5% of the fluoroacrylate monomers in the antifoam agent as evidence of unexpected improvement in antifoaming properties.  The argument is not persuasive.
A mere increase in fluoroacrylate antifoaming agent to provide improvement in antifoaming properties is not a proper demonstration of unexpected results, but rather demonstrates what would have been expected since such fluorinated acrylate monomers are known to have antifoaming properties.  Thus, using higher amounts would have been expected to improve antifoaming properties over copolymers having lower amounts.
Therefore, applicants have failed to provide inventive examples that are commensurate in scope with the claims and demonstrates unexpected results sufficient to rebut the case of obviousness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771